Citation Nr: 1139229	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-34 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an evaluation higher than 40 percent for residuals, excision of osetochondroma of right posterior medial tibia with debridement of two-thirds of anterior compartment musculature.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from November 1981 to February 1985.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, denying entitlement to the benefit sought.

The Veteran has provided testimony during a May 2010 hearing before a RO Decision Review Officer (DRO), and a May 2011 Travel Board hearing before        the undersigned Veterans Law Judge (VLJ). Transcripts of the proceedings are          of record.

Also, during the May 2011 Board hearing, in response to inquiry on the subject of representation, the Veteran clarified that he did not wish to proceed in this case  with the assistance of a designated representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.














REMAND

The Board finds that further evidentiary development of the record is warranted prior to issuance of a decision.

Thus far, the RO has evaluated the Veteran's service-connected right lower extremity condition at the level of 40 percent disabling, under the provisions of       38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to moderately severe incomplete paralysis of the sciatic nerve. Under this same diagnostic code, the next higher available rating of 60 percent is assigned for severe incomplete paralysis, with marked muscular atrophy. The maximum 80 percent rating, for complete paralysis, is assigned for when the foot dangles and drops; there is no active movement possible of muscles below the knee; and flexion of the knee is weakened or (very rarely) lost. See again, Diagnostic Code 8520.

In this particular case, a 60 percent rating is the highest evaluation that is legally assignable, given the confinement of all affected service-connected disability to         at knee level, and no higher. This is because the provisions of 38 C.F.R. § 4.68,  also referred to as the amputation rule, hold that the combined rating for disabilities of an extremity shall not exceed the rating for an amputation at the elective level, were amputation to be performed. The applicable rating for amputation at knee level is 60 percent under the VA rating schedule. As a result, the Veteran cannot receive greater than 60 percent. Equally important though, is that since Diagnostic Code 8520 contemplates symptomatology at knee level (i.e., weakened flexion of the knee),  the Veteran is potentially entitled to a higher evaluation in the form of a 60 percent rating, rather than being limited to a 40 percent maximum rating based on symptomatology entirely below knee level. 

The Board's consideration of this case thus turns to whether sufficient criteria to establish a 60 percent rating under Diagnostic Code 8520 have been met, as to which it is apparent that the record needs more thorough development before this question can be resolved. 

The Veteran underwent a February 2009 VA Compensation and Pension examination which confirmed that he has manifested right foot drop, and two-thirds loss of anterior compartment musculature. Yet it remains to be determined whether he has any other severe manifestations of sciatic nerve impairment, namely, any of the symptoms corresponding to complete nerve paralysis (albeit in less severe form), those of loss of movement in muscles below the knee, and flexion of the knee weakened. The Veteran meanwhile has testified to using a knee brace at times, but this does not give a significant depiction of the extent of his actual symptomatology as a condition of neurological impairment.

Any indication of more severe symptomatology in this regard would be a useful portrayal of service-connected disability for rating purposes. It is for this reason that the Board now orders a new VA examination to obtain more comprehensive medical findings. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011);                38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a        VA Compensation and Pension examination to determine the current severity of his service-connected right tibia condition, previously characterized as the residuals, excision of osetochondroma of right posterior medial tibia with debridement of two-thirds of anterior compartment musculature. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected right lower extremity condition, in accordance with the rating criteria specified at 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria. 

In providing the requested findings, the VA examiner should offer an overall assessment of the severity of      the Veteran's right lower extremity condition in terms contemplating the rating criteria found at Diagnostic Code 8520 -- i.e., indicating whether the condition moderate, moderately severe, or severe in its extent.

Moreover, notwithstanding the assessment given, the examiner must further clarify whether it is at least as likely as not (50 percent or greater probability) that        the Veteran experiences weakened flexion of the knee    in association with his service-connected disability. 

2. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

3. Thereafter, the RO/AMC should readjudicate the claim on appeal, based upon all additional evidence received.        If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


